        Case 4:21-cv-00069-SMR-SBJ Document 23 Filed 09/22/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF IOWA
_______________________________________________________________________

Myles Regenold,                                         Case No. 4:21-cv-00069-SMR-SBJ

                                    Plaintiff,
v.                                               STIPULATION FOR DISMISSAL
                                                 WITH PREJUDICE
Tony Higgins, acting in his individual
capacity as an Ankeny police officer,

                                    Defendant.



         IT IS HEREBY STIPULATED AND AGREED, by Plaintiff and Defendant,

through their respective counsel, that the above-captioned action may be dismissed with

prejudice and without costs, and that an Order to that effect may be entered without further

notice or hearing.




                                    ROBINS KAPLAN LLP

Date: September 21, 2021            /s/Andrew J. Noel
                                    Andrew J. Noel, pro hac vice
                                    Marc Betinsky, pro hac vice
                                    800 LaSalle Avenue, Suite 2800
                                    Minneapolis, MN 55402
                                    Telephone: 612-349-8500
                                    anoel@robinskaplan.com
                                    mbetinsky@robinskaplan.com

                                    - and –




92074982.1
        Case 4:21-cv-00069-SMR-SBJ Document 23 Filed 09/22/21 Page 2 of 2




                               JOHNSTON MARTINEAU LLP
                               /s/Christopher P. Martineau
                               Christopher Peter Martineau, pro hac vice
                               2233 Hamline Avenue North, Suite 102
                               Roseville, MN 55113
                               Telephone: 651-269-8463
                               cmartineau@jmlegal.com

                               /s/Christopher A. Johnston
                               Christopher A. Johnston, AT0012625
                               Thomas P. Tully, AT0011150
                               7900 Hickman Road, Suite 200
                               Windsor Heights, IA 50324
                               Telephone: 515-493-4878
                               cjohnston@jmlegal.com
                               tully@jmlegal.com

                               ATTORNEYS FOR PLAINTIFF


                               FOWLER, PROCTOR & FAIRGRAVE, P.C.

Date: September 21, 2021       /s/Jason C. Palmer
                               Jason C. Palmer, AT0006089
                               Benjamin R. Erickson, AT0013758
                               801 Grand Avenue, Suite 3700,
                               Des Moines, IA 50309
                               Telephone: (515) 243-4191
                               palmer.jason@bradshawlaw.com
                               erickson.benjamin@bradshawlaw.com

                               ATTORNEYS FOR DEFENDANTS




                                         2
92074982.1
